          Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

KEVIN YOUNGER,                                 *

     Plaintiff,                                *

     v.                                        *             Civil Action No. RDB-16-3269

JEMIAH L. GREEN, et al.,                       *

     Defendants.                               *

*         *       *      *       *       *         *     *       *        *      *       *

                               MEMORANDUM OPINION

          Plaintiff Kevin Younger (“Plaintiff” or “Younger”), brought this action against

Sergeant Jemiah Green (“Green”), Sergeant Kwasi Ramsey (“Ramsey”), and Correctional

Officer Richard Hanna (“Hanna”) of the Maryland Department of Public Safety &

Correctional Services (“DPSCS”), alleging that Green, Ramsey, and Hanna assaulted him while

he was incarcerated in the Maryland Reception, Diagnostic & Classification Center

(“MRDCC”). In addition to Green, Ramsey, and Hanna, Younger also sued three supervisory

employees: former MRDCC Warden Tyrone Crowder (“Crowder”), Major Wallace Singletary

(“Singletary”), and Lieutenant Neil Dupree (“Dupree”).

          This case proceeded to a jury trial on January 21, 2020 against Defendants Green,

Ramsey, Hanna, Crowder, Singletary, and Dupree. On January 29, 2020, this Court granted

Defendant Singletary’s Motion for Judgment as a Matter of Law pursuant to Federal Rule of

Civil Procedure 50(a), entering judgment in favor of Singletary. (ECF No. 245.) On February

3, 2020, the jury returned a verdict in favor of Plaintiff against Defendants Crowder, Dupree,

Green, Hanna, and Ramsey in the amount of $700,000.00. (ECF Nos. 265, 266.)
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 2 of 17



       Currently pending before this Court are several post-trial motions: Defendant

Crowder’s Rule 50(b) Motion for Judgment or, in the Alternative, for Remittitur (ECF No.

279); Pro se Defendant Ramsey’s Motion to Stay Enforcement of Judgement (ECF No. 280);

Defendant Dupree’s Motion for Remittitur (ECF No. 282); and Pro se Defendant Ramsey’s

Motion for Preparation of District Court’s Transcripts at Government Expense (ECF No.

293). The Court has reviewed the parties’ submissions and no hearing is necessary. See Local

Rule 105.6 (D. Md. 2018). For the reasons that follow, Defendant Crowder’s Rule 50(b)

Motion for Judgment or, in the Alternative, for Remittitur (ECF No. 279) is DENIED; Pro se

Defendant Ramsey’s Motion to Stay Enforcement of Judgement (ECF No. 280) is

GRANTED as unopposed; Defendant Dupree’s Motion for Remittitur (ECF No. 282) is

DENIED; and Pro se Defendant Ramsey’s Motion for Preparation of District Court’s

Transcripts at Government Expense (ECF No. 293) is DENIED AS MOOT.

                                      BACKGROUND

       In considering a motion under Rule 50, the court views the evidence in the light most

favorable to the non-movant. Gregg v. Ham, 678 F.3d 333, 341 (4th Cir. 2012). The

background of this case has been discussed at length in this Court’s November 19, 2019

Memorandum Opinion denying Defendants Crowder, Singletary, and Dupree’s Motions to

Dismiss (ECF No. 188) and in this Court’s December 19, 2019 Memorandum Opinion

addressing Defendants Crowder, Singletary, and Dupree’s summary judgment motions (ECF

No. 217).

       In brief, Plaintiff’s suit arises from a brutal assault on Plaintiff by Defendants Sergeant

Green, Sergeant Ramsey, and Correctional Officer Hanna while Plaintiff was incarcerated in


                                                2
        Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 3 of 17



the Maryland Reception, Diagnostic & Classification Center (“MRDCC”). On the morning

of September 30, 2013, Green, Ramsey, and Hanna attacked Younger as he slept in his cell,

brandishing a mace can, radios, and handcuffs used as brass knuckles. (Jan. 28, 2020 Trial Tr.

at 41, ECF No. 296.) Younger’s head was slammed against the concrete floor and against the

toilet in his cell. (Id. at 42.) The assault lasted several minutes, after which Green, Ramsey,

and Hanna left Younger unconscious in a pool of his own blood. (Id. at 43.)

       Ramsey and Green returned about an hour later to bring Plaintiff to the medical unit,

where they ordered Plaintiff to write that he “fell off the top bunk.” (Id. at 48-50.) Younger

sustained injuries to his face, head, wrists, ribs, right hand and right leg, and could not get out

of bed for weeks due to the leg injury. (Id. at 51-52, 59.) Younger also reported headaches

and anxiety months after the attack. (Pl.’s Trial Exhibit 3, ECF No. 298-9.) He spent several

months in a prison hospital to treat his leg and head injuries. (Jan. 28, 2020 Trial Tr. at 66,

ECF No. 296.) Younger returned to Maryland in 2014 and underwent surgery to repair his

leg muscle in April 2018. (Id.) At trial, both Younger’s medical expert and Defendant

Crowder’s medical expert agreed that Younger’s injuries are permanent.

       Defendants Hanna, Ramsey, and Green were convicted of their crimes in 2015 and

2016. See State v. Hanna, Case No. 114260031 (Balt. City Cir. Ct.), filed Sept. 17, 2014 (May 6,

2015 guilty plea of conspiracy to commit first degree assault); State v. Ramsey, Case No.

114260032 (Balt. City Cir. Ct.), filed Sept. 17, 2014 (April 1, 2016 guilty verdict on charges of

second-degree assault and misconduct in office); State v. Green, Case No. 114260029 (Balt. City

Cir. Ct.), filed Sept. 17, 2014 (April 1, 2016 guilty verdict on charges of second-degree assault

and misconduct in office). On September 28, 2016, Younger filed this action, pursuing claims


                                                3
        Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 4 of 17



under the Eighth and Fourteenth Amendments to the United States Constitution, pursuant to

42 U.S.C. § 1983, against his assailants (Defendants Hanna, Ramsey, and Green) and against

the Division of Correction officials whom he contended were responsible—Defendants

Warden Crowder, Major Singletary, and Lieutenant Dupree. In addition, Plaintiff sued the

State of Maryland. (Compl., ECF No 1.) In August 2017, this Court dismissed the State of

Maryland from this action on sovereign immunity grounds, prompting Younger to sue the

State in the Circuit Court for Baltimore City, Maryland. (ECF No. 72.) In June 2019, a jury

returned a verdict in Younger’s favor in the State case. (ECF No. 166-5.)

       In August 2019, following proceedings in the State action, Defendants Crowder,

Singletary, and Dupree moved to dismiss the claims against them. This Court denied the

Motions in November 2019. (ECF No. 188.) Defendants Crowder, Singletary, and Dupree

also moved for summary judgment. (ECF Nos. 185, 186, 187.) This Court denied Defendants

Singletary and Dupree’s Motions in toto, but granted in part and denied in part Defendant

Crowder’s Motion, entering summary judgment in Crowder’s favor on Younger’s claim that

Crowder exhibited deliberate indifference to Younger’s medical needs and the false charges

entered against him, but denying summary judgment as to the other claims asserted against

Crowder. (ECF No. 217.) In addition, this Court found that qualified immunity did not shield

Crowder from Younger’s claims because Fourth Circuit precedent sufficiently notified

Crowder that failing to take action to protect inmates from abuses at the hands of correctional

officers could lead to supervisory liability under § 1983. (Id. at 25 (citing Thompson v. Virginia,

878 F.3d 89, 109 (4th Cir. 2017)).




                                                4
            Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 5 of 17



        On January 21, 2020, this case proceeded to a jury trial against Defendants Ramsey,

Hanna, Green, Crowder, Singletary, and Dupree. On January 29, 2020, at the close of

Plaintiff’s case, this Court granted Defendant Singletary’s Motion for Judgment as a Matter of

Law pursuant to Federal Rule of Civil Procedure 50(a), entering judgment in favor of

Singletary. (ECF No. 245.) The same day, Younger voluntarily dismissed with prejudice

Counts III, IV, V, VI, VII, VIII, and IX of the Amended Complaint and dismissed his claim

for punitive damages in Count II as to Defendants Green, Ramsey, and Hanna. (ECF Nos.

246, 247.) Accordingly, the remaining Counts for the jury’s consideration were: Count I –

Violation of the Fourteenth Amendment to the United States Constitution asserted against

Defendants Tyrone Crowder and Neil Dupree under a theory of supervisory liability; and

Count II – Violation of the Fourteenth Amendment to the United States Constitution asserted

against Defendants Jemiah L Green, Richard N. Hanna, and Kwasi H. Ramsey. On February

3, 2020, the jury returned a verdict in favor of Plaintiff against Defendants Crowder, Dupree,

Green, Hanna, and Ramsey in the amount of $700,000.00. 1 (ECF Nos. 265, 266.)

        On February 18, 2020, Plaintiff filed a Motion for Attorneys’ Fees and Litigation Costs.

(ECF No. 268.)        On February 19, 2020, Defendant Crowder filed a Motion to Stay

Enforcement of the Judgment, arguing that, as an “agent” of the State of Maryland, he is not

required to post a supersedeas or appeal bond pursuant to Local Rule 110.1.b. (ECF No. 269.)

On February 21, 2020, pro se Defendant Ramsey filed an appeal with the United States Court

of Appeals for the Fourth Circuit. (ECF No. 270.) On February 25, 2020, Defendant Dupree



        1Defendants Green and Hanna acknowledged their liability. Accordingly, the jury was only asked to
determine whether Defendant Ramsey was liable under Count II. (See Jury Verdict, ECF No. 265.)
                                                   5
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 6 of 17



filed a Motion to Stay Enforcement of the Judgment without posting bond, echoing Crowder’s

argument under Local Rule 110.1.b. (ECF No. 273.) On February 27, 2020, pro se Defendant

Green filed an appeal with the Fourth Circuit. (ECF No. 276.) On March 2, 2020, Defendant

Crowder filed a Motion for Judgment, or, in the Alternative, for Remittitur. (ECF No. 279.)

Defendant Dupree also filed a Motion for Remittitur, adopting Defendant Crowder’s

arguments. (ECF No. 282.) Also on March 2, 2020, Defendant Ramsey filed a Motion to

Stay Enforcement of Judgement, echoing Crowder’s and Dupree’s arguments under Local

Rule 110.1.b. (ECF No. 280.) On March 6, 2020, Ramsey filed a Motion for Preparation of

District Court’s Transcripts at Government Expense. (ECF No. 293.)

       On April 7, 2020, this Court denied without prejudice Plaintiff’s Motion for Attorneys’

Fees and Litigation Costs pending appeal and granted Defendants Crowder and Dupree’s

Motions to Stay Enforcement of the Judgment. (Letter Order, ECF No. 297.) The Court also

extended the briefing deadlines for the following motions: Defendant Crowder’s Rule 50(b)

Motion for Judgment or, in the Alternative, for Remittitur (ECF No. 279); Pro se Defendant

Ramsey’s Motion to Stay Enforcement of Judgement (ECF No. 280); Defendant Dupree’s

Motion for Remittitur (ECF No. 282); and Pro se Defendant Ramsey’s Motion for Preparation

of District Court’s Transcripts at Government Expense (ECF No. 293). (Id.) Those motions

are now ripe.

                                STANDARD OF REVIEW

       Under Rule 50 of the Federal Rules of Civil Procedure, judgment as a matter of law

should be granted against a party when that party “has been fully heard on an issue and there

is no legally sufficient evidentiary basis for a reasonable jury to find for that party on that


                                              6
        Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 7 of 17



issue.” Coryn Grp. II, LLC v. O.C. Seacrets, Inc., 868 F. Supp. 2d 468, 483 (D. Md. 2012) (citation

omitted). Rule 50 permits a litigant to renew its motion for judgment as a matter of law even

after judgment has been entered. Fed. R. Civ. P. 50(b). In considering a motion under Rule

50, the court views the evidence in the light most favorable to the non-movant, Gregg v. Ham,

678 F.3d 333, 341 (4th Cir. 2012), gives that party the benefit of all reasonable inferences from

the evidence, Whalen v. Roanoke Cnty. Bd. of Supervisors, 769 F.2d 221, 224 (4th Cir. 1985), and

asks whether there is “substantial evidence in the record to support the jury’s findings,”

Anderson v. Russell, 247 F.3d 125, 129 (4th Cir. 2001) (citation omitted). However, “the court

may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing,

530 U.S. 133, 150-51 (2000) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

       A litigant may also challenge a jury verdict and/or judgment under Rule 59 of the

Federal Rules of Civil Procedure, but it is an “extraordinary remedy which should be used

sparingly.” See Pacific Ins. Co. v. American Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998).

Under Rule 59(a)(1)(A), a court may grant a new trial on all or some issues “for any reason for

which a new trial has heretofore been granted in an action at law in federal court.” Fed. R. Civ.

P. 59. As relevant here, a litigant’s challenge to an excessive damages award may be pursued

under Federal Rule 59(a) for a new trial nisi remittitur. See Atlas Food Sys. & Servs., Inc. v. Crane

Nat’l Vendors, Inc., 99 F.3d587, 593 (4th Cir. 1996). Whether a jury award is excessive is a

question of law. Konkel v. Bob Evans Farms, Inc., 165 F.3d 275, 280 (4th Cir. 1999).

       In an action based on federal question jurisdiction, such as this case, the court must

apply the federal standard for remittitur. See McCollum v. Daniel, 136 F. Supp. 2d 472, 476 (D.

Md. 2001), aff’d, 32 F. App’x 49 (4th Cir. 2002). Compensatory damages are deemed excessive


                                                 7
        Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 8 of 17



when they are “against the clear weight of the evidence, or based upon evidence which is false,

or will result in a miscarriage of justice.” Id. (quoting Cline v. Wal-Mart Stores, Inc., 144 F.3d

294, 305 (4th Cir. 1998)). If the court finds that a jury award is excessive, it may “grant a new

trial nisi remittitur, which gives the plaintiff the option of accepting the remittitur or of

submitting to a new trial.” Cline, 144 F.3d at 305 n.2 (4th Cir. 1998). Unlike a motion under

Rule 50, when considering a motion for a new trial under Rule 59, “a trial judge may weigh

the evidence and consider the credibility of the witnesses.” Poynter by Poynter v. Ratcliff, 874 F.2d

219, 223 (4th Cir. 1989); see also McCollum v. McDaniel, 136 F. Supp. 2d 472, 475 (D. Md. 2001).

                                           ANALYSIS

        Defendant Crowder seeks relief under Federal Rule of Civil Procedure 50(b), asking

this Court to grant judgment in his favor notwithstanding the verdict because he asserts that

the evidence was insufficient to establish liability under 42 U.S.C. § 1983 for deliberate

indifference and that he is entitled to qualified immunity. (ECF No. 279.) In the alternative,

Crowder seeks remittitur under Rule 59(a), requesting that the Court reduce the amount of

the judgment to coincide with the evidence in the case and with judgments in similar cases.

(Id.)   Defendant Dupree also seeks remittitur and adopts and incorporates Crowder’s

arguments. (ECF No. 282.) As discussed below, Defendant Crowder’s Rule 50(b) Motion

for Judgment or, in the Alternative, for Remittitur (ECF No. 279) and Defendant Dupree’s

Motion for Remittitur (ECF No. 282) shall be DENIED.

        Defendant Ramsey, proceeding pro se, has filed a Motion to Stay Enforcement of

Judgment (ECF No. 280), seeking the same relief pursuant to Local Rule 101.1.b that the

Court has already granted for Defendants Crowder and Dupree (ECF No. 297). Local Rule


                                                 8
        Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 9 of 17



110.1.b provides: “[u]nless otherwise ordered by the Court, the state of Maryland, any of its

political subdivisions, and any agents thereof shall not be required to post a supersedeas or

appeal bond.” Local Rule 110.1.b (D. Md. 2018). Accordingly, Ramsey, as an agent of the

State like Crowder and Dupree, shall not be required to post an appeal bond, and his Motion

to Stay Enforcement of Judgment (ECF No. 280), which is unopposed, is GRANTED. In

addition, Ramsey filed a Motion for Preparation of District Court’s Transcripts at Government

Expense (ECF No. 293), in which he seeks copies of the trial transcripts in this case. Ramsey’s

request is moot as all of the transcripts that were requested became publicly available, without

restriction, on June 4, 2020. (See ECF Nos. 289, 290, 291, 292, 295, 296.) Accordingly,

Ramsey’s Motion for Preparation of District Court’s Transcripts at Government Expense

(ECF No. 293) is DENIED AS MOOT.

   I.      Rule 50 Motion (ECF No. 279)

        Under Rule 50, Defendant Crowder asks this Court to grant him judgment

notwithstanding the verdict on the basis that there was insufficient evidence for the jury to

find that Crowder was deliberately indifferent to Plaintiff Younger’s constitutional rights and

because Crowder is entitled to qualified immunity. Crowder’s arguments are unavailing.

        A. Deliberate Indifference

        The jury found Defendant Crowder liable for the assault on Plaintiff Younger based

on a theory of supervisory liability under 42 U.S.C. § 1983. (See Jury Verdict, ECF No. 265.)

To establish supervisory liability under § 1983, Younger was required to show:

        (1) that the supervisor had actual or constructive knowledge that h[is]
        subordinate was engaged in conduct that posed ‘a pervasive and unreasonable
        risk’ of constitutional injury to citizens like the plaintiff;


                                               9
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 10 of 17



       (2) that the supervisor’s response to that knowledge was so inadequate as to
       show ‘deliberate indifference to or tacit authorization of the alleged offensive
       practices,’; and
       (3) that there was an ‘affirmative causal link’ between the supervisor’s inaction
       and the particular constitutional injury suffered by the plaintiff.
Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (quoting Shaw v. Stroud, 13 F.3d 791,

799 (4th Cir. 1994). To show a pervasive and unreasonable risk of constitutional injury,

Younger had to produce evidence that inmate assaults were “widespread, or at least used on

several different occasions and that the conduct engaged in by the subordinates poses an

unreasonable risk of harm of constitutional injury.” Id. To satisfy the second element,

Younger had to “demonstrate[e] a supervisor’s continued inaction in the face of documented

widespread abuses.” Id.     To meet the third element, Younger had to present “direct” proof

of causation “where the policy commands the injury of which plaintiff complains . . . or may

be supplied by the tort principle that holds a person liable for the natural consequences of his

actions.” Id. Ultimately, the issue of supervisory liability “is ordinarily one of fact, not law.”

Shaw, 13 F.3d at 799.

       As a pre-trial detainee, Plaintiff Younger was required to establish deliberate

indifference by Crowder to prevail on a theory of supervisory liability. See, e.g., Thompson v.

Friday, JKB-18-2186, 2019 WL 6528975, at *4 (D. Md. Dec. 4, 2019) (applying traditional

supervisory liability framework to claim against supervisor for subordinates’ use of excessive

force against pre-trial detainee); Ozah v. Fretwell, CCB-18-1063, 2019 WL 4060387, at *8-9 (D.

Md. Aug 28, 2019) (applying “deliberate indifference” state of mind requirement in pre-trial

detainee case and collecting cases for support). As this Court has previously explained,

Younger did not need to demonstrate that Crowder was aware of a potential attack against


                                               10
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 11 of 17



Younger specifically, but rather that Crowder was aware of a substantial risk of harm to those

like Younger (i.e., prisoners at MRDCC). (See ECF Nos. 188 at 26, 217 at 20-21 n. 5 (citing

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)).)

       There was ample evidence at trial to establish Defendant Crowder’s deliberate

indifference to Younger’s constitutional rights under the Fourteenth Amendment. Indeed,

there is abundant testimony from Crowder’s colleagues at the MRDCC revealing that they

raised serious concerns with Defendant Crowder about Defendants Green, Hanna, and

Ramsey’s uses of excessive force prior to the assault on Plaintiff Younger. For example, Felicia

Hinton, Crowder’s supervisor and the assistant regional commissioner who was the previous

Warden of MRDCC, testified that, prior to the assault on Younger, she told Crowder about

her decision to reassign Defendant Green to a different shift and that Green “was trouble.”

(Jan. 22, 2020 Trial Tr. at 53-54, ECF No. 291.) Assistant Warden Suzanne Fisher testified

that she also raised concerns about Defendants Green, Ramsey, and Hanna with Defendant

Crowder. (Jan. 23, 2020 Trial Tr. at 20-22, ECF No. 289.) She testified that she explained to

Crowder in 2012 that “Green, Ramsey, and Hanna were starting to show up on use of force

reports,” including sometimes on serious incident reports. (Id. at 21-22.) When Fisher learned

that several inmates had attacked a correctional officer, she discussed her concerns with

Crowder about the safety and security of MRDCC and about potential retaliation by officers

against the inmates. (Id. at 16-19.)

       Finally, Administrative Captain Raymond Pere, the administrative/investigative captain

for MRDCC from November 2012 through March 2014, was responsible for investigating

staff for violations of standards of conduct, including uses of force. (Jan. 23, 2020 Trial Tr. at


                                               11
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 12 of 17



100-102, ECF No. 289.) Captain Pere testified that, in early 2013, he approached Defendant

Crowder with concerns about Defendant Green and other officers and their need for

additional training on the use of force with inmates. (Id. at 112-114.) Pere also testified about

his meeting with the supervisors in MRDCC where he relayed a concern about the prison staff

“not performing their duties as required.” (Id. at 123-124.) Pere testified that the supervisors

“just didn’t respond.” (Id.)

       Despite these explicit warnings from Hinton, Fisher, and Pere, the record reflects that

Crowder did not take any significant measures to prevent attacks on inmates. After the assault

on Younger, Ms. Hinton recommended that Crowder be terminated from his position as

Warden because he did not timely notify her of the assault on inmates and “[b]ecause

ultimately the warden is responsible for the actions of their staff. For the incidents that take

place, present or not…” (Id. at 107-108.)

       Crowder argues that he was not deliberately indifferent because the nature of the attack

on Younger was unprecedented in his experience and because he responded reasonably after

the attack on the correctional officer that resulted in the retaliatory attack on Younger.

However, “the court may not make credibility determinations or weigh the evidence.” Reeves

v. Sanderson Plumbing, 530 U.S. 133, 150-51 (2000) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986)). This Court may only determine whether there was “substantial evidence

in the record to support the jury’s findings,” which this Court is satisfied there was. See

Anderson v. Russell, 247 F.3d 125, 129 (4th Cir. 2001) (citation omitted).

       B. Qualified Immunity




                                               12
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 13 of 17



       Crowder also argues that he is entitled to qualified immunity because his conduct did

not violate any clearly established right of Plaintiff Younger. “Qualified immunity shields

government officials from liability in a § 1983 suit as long as their conduct has not violated

‘clearly established statutory or constitutional rights of which a reasonable person would have

known.’” Humbert v. Mayor & City Council of Baltimore City, 866 F.3d 546, 555 (4th Cir. 2017)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “To determine whether an officer is

entitled to qualified immunity, the court must examine (1) whether the facts illustrate that the

officer violated the plaintiff’s constitutional right . . . , and (2) whether the right was clearly

established at the time of the alleged event such that ‘a reasonable officer would have

understood that his conduct violated the asserted right.’ ” Id. (quoting Miller v. Prince George’s

County, 475 F.3d 621, 627 (4th Cir. 2007)). “The answer to both questions must be in the

affirmative to defeat the officer’s entitlement to immunity.” Id.

       This Court has repeatedly rejected Crowder’s assertion of qualified immunity, both on

summary judgment and at trial. As the Court noted in its December 19, 2019 Memorandum

Opinion denying Crowder’s summary judgment motion on qualified immunity:

       Fourth Circuit precedent sufficiently notified Crowder that failing to take action
       to protect inmates from abuses at the hands of correctional officers could lead
       to supervisory liability under § 1983. The Fourth Circuit has recently affirmed
       that prisoners “have an Eighth Amendment right to be protected from
       malicious attacks, not just by other inmates, but also from the very officials
       tasked with ensuring their security” and that this right was clearly established as
       of April 2010. Thompson v. Virginia, 878 F.3d 89, 109 (4th Cir. 2017).
       Accordingly, qualified immunity cannot shield Crowder from Younger’s claims.

(ECF No. 217 at 25.) At trial, this Court also denied Crowder’s Rule 50 Motion on qualified

immunity, reiterating its earlier findings on summary judgment and distinguishing Adams v.

Ferguson, 884 F.3d 219 (4th Cir. 2019), the case upon which Crowder continues to rely. (Jan.
                                                13
          Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 14 of 17



31, 2020 Trial Tr. at 6-7, ECF No. 298-2.) The Court explained that in Adams, “ [t]he Fourth

Circuit found that the commissioner was entitled to qualified immunity because no clearly

established law dictates that housing mentally ill inmates in prisons rather than transferring

them to mental health facilities automatically and alone amounts to objectively excessive risk.”

(Id.) The Court found that Adams “has no applicability here” where the “entire case is with

respect to what is alleged to have been a lawless prison environment.” (Id.) For these same

reasons, this Court reiterates its finding that Defendant Crowder is not entitled to qualified

immunity in this case. In sum, this Court finds no basis for Defendant Crowder’s requested

relief under Rule 50, and his Motion for Judgment (ECF No. 279) is DENIED.

    II.       Rule 59 Motions (ECF Nos. 279, 282)

          In the alternative, Defendant Crowder seeks remittitur under Rule 59(a), requesting

that the Court reduce the amount of the jury’s verdict of $700,000 in compensatory damages

to coincide with the evidence in the case and with judgments in similar cases. (ECF No. 279.)

Defendant Dupree also seeks remittitur and adopts and incorporates Crowder’s arguments. 2

(ECF No. 282.)        “[J]ury determinations of factual matters such as … the amount of

compensatory damages will be reviewed by determining whether the jury’s verdict is against

the weight of the evidence or based on evidence which is false.” Cline v. Wal-Mart Stores, Inc.,

144 F.3d 294, 305 (4th Cir. 1998) (quoting Atlas Food Sys. & Servs., Inc. v. Crane Nat’l Vendors,

Inc., 99 F.3d 587, 594 (4th Cir. 1996)). This review requires a “comparison of the factual record

and the verdict to determine their compatibility.” Id.




         While the Court will refer to “Crowder’s arguments” infra, it is assumed that these are Dupree’s
          2

arguments as well.
                                                   14
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 15 of 17



       Here, the jury’s award of $700,000 in compensatory damages is compatible with the

factual record. The evidence presented at trial revealed that Younger endured a brutal attack

by three correctional officers in his prison cell, with the officers brandishing mace, radios, and

handcuffs as weapons. (Jan. 28, 2020 Trial Tr. at 41, ECF No. 296.) The officers, Defendants

Green, Ramsey, and Hanna slammed Younger’s head against the concrete floor and against

the toilet seat. (Id. at 42.) The assault lasted several minutes, after which Green, Ramsey, and

Hanna left Younger unconscious in a pool of his own blood. (Id. at 43.)

       Ramsey and Green returned about an hour later to bring Plaintiff to the medical unit,

where they ordered Plaintiff to write that he “fell off the top bunk,” which Plaintiff did in fear

for his life. (Id. at 48-50.) Younger sustained injuries to his face, head, wrists, ribs, right hand

and right leg, and could not get out of bed for weeks due to the leg injury. (Id. at 51-52, 59;

see also Pl.’s Trial Exhibit 2, ECF No. 298-8.) Younger also reported headaches and anxiety

months after the attack. (Pl.’s Trial Exhibit 3, ECF No. 298-9.) He spent several months in

a prison hospital to treat his leg and head injuries. (Jan. 28, 2020 Trial Tr. at 65-66, ECF No.

296.) He also saw a psychologist once a week during that time. (Id.) Younger returned to

Maryland in 2014 and underwent surgery to repair his leg muscle in April 2018. (Id.) At trial,

both Younger’s medical expert and Defendant Crowder’s medical expert agreed that

Younger’s injuries are permanent. Although Younger has found employment and lives on

his own, he testified that he lives in persistent fear of being attacked. (Jan. 28, 2020 Trial Tr.

at 71-73, ECF No. 296.) He attends a weekly support group to help with his fears and every

night, he pushes a heavy dresser in front of his bedroom door. (Id.) Younger’s permanent




                                                15
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 16 of 17



physical injuries combined with his continued mental anguish and fear of harm due to the

assault support the jury’s award of $700,000 in compensatory damages.

       Contrary to Crowder’s assertion, the jury’s award is not inconsistent with compensatory

damage awards in other excessive force cases in this district. In Butler v. Windsor, 143 F. Supp.

3d 332, 336 (D. Md. 2015), the punitive damages award was reduced after a consideration of

“(1) the degree of reprehensibility of the defendant’s misconduct; (2) the disparity between the

actual or potential harm suffered by the plaintiff and the punitive damages award; and (3) the

difference between the punitive damages awarded by the jury and the civil penalties authorized

or imposed in comparable cases.” These considerations are not required when reviewing a

jury’s award of compensatory damages. See Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 305 (4th

Cir. 1998) (“[J]ury determinations of factual matters such as … the amount of compensatory

damages will be reviewed by determining whether the jury’s verdict is against the weight of

the evidence or based on evidence which is false.”) (citations omitted). In the 1995 case, Thorne

v. Wise, 47 F.3d 1165 (Table) (4th Cir.), the Fourth Circuit affirmed a $250,000 compensatory

damages award for a plaintiff who, after fleeing police in a high-speed pursuit, was tackled and

beaten by state troopers resulting in a broken jaw, fractured eye socket, a black eye, chipped

teeth, and bruising.

       In Francis v. Johnson, 219 Md. App. 531, 537 (2014), the Maryland Court of Special

Appeals reduced a compensatory damages award to $300,000 for a plaintiff who was held

against his will for one hour and, aside from emotional distress, did not suffer any physical or

economic loss. Finally, in McCollum v. Daniel, 136 F. Supp. 2d 472 (D. Md. 2001), this Court

reduced the jury’s compensatory damages award to $1.25 million for a plaintiff who lost his


                                               16
       Case 1:16-cv-03269-RDB Document 313 Filed 02/17/21 Page 17 of 17



right eye and sustained permanent injury to his hand and mental anguish from the assault by

three police officers, noting that “[n]either side has presented the court with a case directly

parallel to this one.” Similarly here, the parties have not presented the Court with a case that

is directly on point to this one, and, indeed, Defendant Crowder concedes that the type of

assault on Younger was “unprecedented.” (See Crowder’s Mot. At 16-17, ECF No. 279-1.)

(“the evidence demonstrated that the type of assault perpetrated on Mr. Younger and others

on the morning of September 30, 2013 was unprecedented.”).) Consequently, after review of

these cases and after comparison of the factual record in this case and the jury’s verdict, this

Court finds that the compensatory damages award of $700,000 was not excessive.

Accordingly, Defendant Crowder’s Motion for Remittitur (ECF No. 279) and Defendant

Dupree’s Motion for Remittitur (ECF No. 282) are DENIED.

                                      CONCLUSION

       For the reasons stated above, Defendant Crowder’s Rule 50(b) Motion for Judgment

or, in the Alternative, for Remittitur (ECF No. 279) is DENIED; Pro se Defendant Ramsey’s

Motion to Stay Enforcement of Judgement (ECF No. 280) is GRANTED as unopposed;

Defendant Dupree’s Motion for Remittitur (ECF No. 282) is DENIED; and Pro se Defendant

Ramsey’s Motion for Preparation of District Court’s Transcripts at Government Expense

(ECF No. 293) is DENIED AS MOOT.

       A separate Order follows.


       Dated: February 17, 2021

                                                           _______/s/_______________
                                                           Richard D. Bennett
                                                           United States District Judge
                                              17
